OFFTCE   OF THE A’ITORNEY GENERAL OF TEXAS
                            AUSTIN




Au&in,   T6xea
Dwr slrr




                                      aopiw OS the Tall
                                     the Hlghray syleiwa
                                    IIfbur nontha after
                          100,ooo oepiw.
                         o~iniaa of this deportmentupon two

                      ttiA#$ fain 4&lKtX’bQt, illit AWWWry
                 le   for bid8 in t&s neuapapar4?
         8. X8 it woowary~ In making a aontraat Sor th6
pur~ha~rOT wh rape, to amply with the prooadurr set but
in Artiola 608, pnd putieU%arly,      is it A6Q4WUQ'   that the
'contractba approved by the.Oovsmor, SeorstarY of 8tatq
and Comptrollerof Public Ooounta ea provided for in Artl-         ~.
O&I 16, i%WtiQA 21 Of the t@a@titUtiOA?
                                    aooonpanging your let-
          The prtnted spfmlflcatloiir
ter reveal that the mape am to be printed In acoordanoewith
detailed spw~flcationo furaiahed by the atat6 H&bnay
" L-apartment,and that proof% of the mp ia eech of it6
'.atugsa OS printing muit ba aub&ttm? to and approval by
  the Highway Eapartmant bafora the mpa are printed. After
  maklrq protiaioa for folding and peckIn&!of the maps, tha
  apacificationafurth6r provlda that  all platee, fiti; and
  other reproduetlonltame rlth which the maps ara produoad
  are to ba 'preeanad at least air wntha, and that   pow OS
  the mntarlal furnished by tha ES&way ljepsrtrzsnt and non6
  of th% plates, rlliw, or other nproduatton   mterial uead
  In the iwoduation of them offlois zaps pay be usad by
  th elueus8sful bidder'for any other purpoaa than printing
  thirolriolel hlghway map for.tha Stata Elgheay I;rpartwnt;
  that ehae all'ordera,&erabase tlU.ed~for the Fall FAition
 ~1940Iflgbwayl&p, ~thelayout dmlgn for the baak of the
  map, tha photographa,and the ortglnal film fpmlshad the
  luaoeaaful blddar by t&d Iii&way .Departmantshell ba ra-
  tuned  to the Elghway Cepertmant.
            blthowh yoar~~l&tar'rafarato this coetraot as
  a oontraat for tha purahaae of Mgkaay mepa, it la 6bvl&ae
  fro0 an axaallJationof thclaprslfloatlonathat the awtraat
  la on* for printing.
            Jlrtio1416, SeoUon 21, Conetitutlonof th+sState
  Of Taxaa, prwlaaa:
             "seation 81. All stationary,and printing,
       exaapt proelematIonaand auoh printing aa may ba
       dons et tiiadeaf and dueb asylum, peger; and fuel
       used In tha leglelatlvs.andother dapa~rWants
       of the gwenmeat,    eraapt the fodlcialdspart-
       sent,  shall ba fumlshad~, and th% printing aEd
       bindin& or the laws, joureela, 8od a69rtmnt
       mpootte, m.4 sll other print&n& a& bfndioq and
       tha ramru      end furnlehlag the hall6 and roome
       mead ior the meeting of the lagielaturaand it%
       ousmittaas, eball be parformd under aomtraat,
       to ba &lvan tc,the lowest r%%pOn%ibl% bic?a%r,
       balm auab saxlima prlea, end under euah t+gUla-
       lifoca,ae s&e11 be praeeribml by l&w. Uo siambar
       or ofricrerof any dapartrnaat of the govarslasnt
        szlallb% in miy m&y interested in auah oontr?mt;
       and iilleuah contre:t 8 e&U   b% aitbjact to the
       approval of the Oov%rtir, Se'cretar~of State and :
       Comptrollar.a
           *T!ie L*sra 3hull    ccatrn:.i for 0 tfcrl; c.f nGt
     ercee4ins   two years   KS th rsapcnsible  persan~,
     firm, aorporatfoosor as::oclaticns          of persons,
     rho shall be residents of Tax&s. fcr supplying
     to the :;tate   all printlr,g,.    tfnd:ne;.stationery und
     supplies of like chracter for ~1~1depsrtmecte,
     icatitutlnae and boards, save cad ercs?t F!X& work
     as e;s\y ‘OS done at tte various educationaland elee-
     ltioeynary institutlGa8. 2aiC contract shall be let
     to the lowest and best rasponsiblabidder after public
     adtartlslngof au-i:proposad letting for once a nesk
     for four conracutlteweeks in at lseet six newspapers
     of g&oral atrou.latlo.-;      in this state. Xo two of
     sdoh paper6 ahall be publlahad in the aama county.
     The 3ard may rsjact any ana all bids; the raaaon
     tbsretcr shall be sntarsd        ti full in the ainutas of
     the horcxd cmd shall be ac~n to the inspaotlonof Via
     publio at all tlmcs. P;uwcontracts hall be made
     in the Banner as.haralnbeforeprovided.*
           The Conatitut& ragufiatx   that all aontraatsfor
printing shall be subject to tho approval of the Ooternor,.
tharatary  of State snd'ComptrolPar. krtlols 6Oi5,E. C. S.
1929, provides that  all cumtrasts for printing shall ba let
to tha'lowestaad'bast responsiblebiddar after public ad-
vartlsing of auoh proposed letting for oaaa a rsek.for four
conaaautlveweeks- in at least sir nswaspspsrs   of'gsaaral clr-
oulation- Ih this atsta. In.o*urCplnio~ Ho. O-22+30,we hsld
thaf the provfsions of Artfals Id, Seetlon 21, of the Coasti-
tutiaa;are mandatory, and, t!iatuntil such aoatracta for
prlzv$lng em apprwa,d by the Soveruor, Seoratarp of State, and
Wmptroller, they are not binding upon the stats and,a,m in
legal sffeat no contraata. Liirewlae,   the req&aizents of Ar-
tlcle 600, rith mepact to advertising    for bida, are rrandatory
cind apply to all.aontracfsfor printing. .!ie   fiad notf?ir&in
the provislonsof alther the Constitutionor of the etatutaa
~4&zh would rsliava your dspartmcntfrancoonplging with the
provisionsof the statutes end of the Canatitutlonin the mk-
in(lof thsjroBos%d ootltraot.
             7iouare ttzemfore advised.tbet,in letting tide
dontract, it Is ~aoasanr~ t&t you aogply aitb the provisions
or &rtiole Got),respeotiug publio advertisingfor bids. It
Is like-atse   neoaaaar:: that gou aenure the epprooal of such
ccntrr,cts   bp ths 3overnor, S&crretarzS
                                        cl St6it6,and CoZptroller.